DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                        Response to Amendment
Applicant's submission filed on 19 September, 2021 has been entered. No claim has been currently amended or currently canceled or newly added. As a result, claims 1-20 are pending in the application.
Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “CONVOLUTIONAL AND EPHEMERAL DATACHAINS WITH CONDITIONAL PERIOD’ to further describe the invention to which the claims are directed. The objection has been withdrawn due to the arguments filed on 19 September, 2021.

Response to Arguments
Applicant’s arguments, see remark, filed 19 September, 2021, with respect to the rejections of claims 1, 8 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At pages 9-11, Applicant respectfully submits that amended independent claim 1 recites, "receiving the data entries in the sidechain during a conditional period". PADMANABHAN does not disclose or suggest at least this feature of amended claim 1.

In response, examiner respectfully disagrees. Padmanabhan’s invention involves receiving a request to add a block to a blockchain in response to the specified transaction type, where the block comprises multiple transactions, and the request specifies one of multiple transaction types, and validating request to add block to blockchain when consensus is reached according to the selected consensus protocol. Regarding the limitation “receive the data entries in the sidechain during a conditional period”, Padmanabhan teaches in paragraph [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188. After creating the output on the parent blockchain 188, the user waits out the during the third predetermined contest period, after which the parent chain asset is free to be transferred within the parent chain. Examiner correlates that ‘during the predetermined contest period’ as ‘during conditional period’. Paragraph [0097] of Padmanabhan further teaches that the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain. The examiner notes that the term “conditional period” is broad and can mean almost any period.
Examiner correlates ‘the generated sidechain asset may be held for a predetermined contest period, during which time the transfer will be invalidated’ as ‘conditional period’, wherein sidechain receives entries during the conditional time period  
Therefore, Padmanabhan’s invention teaches receiving the data entries in the sidechain during a conditional period.

b)	At pages 11, Applicant respectfully submits that amended independent claim 1 recites, "merge the sidechain into the blockchain in response to a termination of the 

In response, examiner respectfully disagrees. In paragraph [0029] of AJOY teaches the limitation “merge the sidechain into the blockchain in response to a termination of the conditional period”, which details the node 110, transmits data to the mainchain 106 to be recorded in the block 124, the network 128 ‘transmits data from the side chain 108 to the mainchain 106 to be recorded in the block 124, and the network 130 transmits data from the sidechain 102 to the mainchain 106 be stored in the block 124. Examiner correlated transmitting data from the sidechain to the mainchain to be recorded in the block as ‘merge the sidechain into the blockchain’.

In response to Applicant's assertion for the dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


      Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prithvi Krishnan Padmanabhan (Patent Pub. Application No.:  US 2019/0238316 A1, hereinafter ‘Padmanabhan’) in view of Atul Ajoy et al. (Patent Pub. Application No.: US 2019/0109707 A1, hereinafter ‘Ajoy’).
With respect to claim 1, Padmanabhan teaches a system, comprising: a computing node in a blockchain network, the computing nodeconfigured to determine that a data point trigger has occurred at a particular block cycle of a blockchain (see Para [0111]-[0112], when a block containing a particular asset or transaction is to be added to the blockchain, the transaction type database is queried using the type of the particular asset or transaction that is to be added to the blockchain to determine the corresponding consensus protocol type that is to be used to commit the particular asset or transaction, or block containing the particular asset or transaction, to the blockchain (Examiner correlates that checking and adding particular block or transaction to the blockchain as a data point trigger has been determined)); 
after creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur.  Subsequent to waiting out the confirmation period, a transaction is then created on the sidechain 189 referencing the output from the parent blockchain 188), wherein a genesis block of the sidechain comprises one or more relevant data fields from the blockchain (see Para [0174], if a user creates a profile with a website such as Home Depot or Lowe's within the construction blockchain 743 and elects to share information, for instance with a carpet installer, then consent may be granted to the carpet installer to join the user specific community sidechain 756 and access the relevant information);
 initiate a sidechain smart contract to manage data entries submitted to the sidechain (see Para [0098], all participating nodes on the sidechain have an incentive to produce reorganization proofs if possible, as the consequence of a bad proof being admitted degrades the value of all sidechain tokens, coins, value, or trust in the authenticity of payload data stored by the sidechain 189); 
receive the data entries in the sidechain during a conditional period (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188. After creating the output on the parent blockchain 188, the user waits out the confirmation period, meanwhile, intra-chain transfers 153 continue to occur.  Subsequent to waiting out the confirmation period, a transaction is then created on the sidechain 189 referencing the output from the parent blockchain 188, and Para [0097] teaches the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain); and 
Padmanabhan also teaches [convolute the sidechain into the blockchain] in response to a termination of the conditional period (see Para [0179], when user consent is captured for a particular node within the user specific sidechain, ‘the consent is captured at the sidechain and then written into the primary blockchain (i.e. convolute the sidechain into the blockchain)’ where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain ‘until such time that consent is rescinded (i.e. when the conditional period has matured)’.
However, Padmanabhan does not explicitly teach “merge the sidechain into the blockchain”.
However, Ajoy teaches “merge the sidechain into the blockchain (see Para [0029], the node 110, transmits data to the mainchain 106 to be recorded in the block 124, the network 128 ‘transmits data from the side chain 108 to the mainchain 106 (i.e. merge the sidechain into the blockchain) to be recorded in the block 124, and the network 130 transmits data from the sidechain 102 to the mainchain 106)”.


Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 2, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed period of time, and when the fixed period of time has expired, the computing node is further to reject any additional entries intended for the sidechain (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Regarding claim 3, Padmanabhan teaches the sidechain is active for the conditional period based on a fixed amount of blockchain block cycles, and when the fixed amount of blockchain block cycles are completed, the computing node is further to the SPV proof may include a threshold level of work, and the generating may take place over a predetermined period of time, which may also be referred to as a confirmation period 152.  The confirmation period of a transfer between chains may be a duration for which a coin, token, or other exchanged value is locked on the parent blockchain 188 before may successfully be transferred to the sidechain 189.  This confirmation period may allow for sufficient work to be created such that a denial of service attack in the next waiting period becomes more computationally difficult). 
Regarding claim 4, Padmanabhan teaches the sidechain is active for the conditional period until another data point trigger is identified, and wherein the another data point trigger comprises one or more of a specific data file type being identified, and a specific transaction identifier being identified (see Para [0096]-[0097], a sidechain validator service (e.g., block validator 192 if performed by the host organization's available services) will then validate that the SPV proof associated with the parent blockchain 188 asset meets the required threshold level of work indicated by the SPV proof at operation 154 and a sidechain 189 asset corresponding to the parent blockchain 188 asset is then generated, wherein the generated sidechain 189 asset also may be held for a predetermined contest period at operation 154, during which time the transfer will be invalidated if a reorganization proof 183 associated with the parent blockchain 188 asset is detected in the parent blockchain).  
Regarding claim 5, Padmanabhan teaches when the computing node convolutes the sidechain into the blockchain, the computing node is further configured when user consent is captured for a particular node within the user specific sidechain, the consent is captured at the sidechain and then written into the primary blockchain where it is permanently kept, and the fact that consent has been granted is not protected information, however, the restricted data is protected and the consent is only applicable to a specified participating node of the primary blockchain until such time that consent is rescinded).  

Claim 12 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Padmanabhan teaches hen the computing node convolutes the sidechain into the blockchain, the computing node is further configured to: store all the sidechain data in a current block of the blockchain at a time associated with the convolution of the sidechain into the blockchain (see Para [0095], the output created on the parent blockchain 188 may specify via rules and configuration parameters such as stored within the blockchain protocol certification portion of each block of the parent blockchain 188).  

Claims 13 and 19 are substantially similar to claim 6, and therefore likewise rejected.
Regarding claim 7, Padmanabhan teaches the computing node is further configured to determine another data point trigger has occurred at another particular block created subsequent to the particular block of the blockchain (see Para [0168]-upon the consent 751 being received from participating node 750A and being written into the private blockchain 740, the blockchain consent manager 705 seeds the new community sidechain 752 with the consent, thus forming the new community sidechain 760 ); and responsive to the another data point trigger being identified, initiate another sidechain (see Para [0168], a new sidechain community 761 is formed by the blockchain consent manager 705 that creates a new community sidechain 760 formed from sidechain blocks 742).
Claims 14 and 20 are substantially similar to claim 7, and therefore likewise rejected.

Regarding claim 9, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on an expiration of a fixed period of time that defines the conditional period during which the sidechain is active to store the data entries (see Para [0179], the consent granted may be time limited, and will therefore expire after a specified period of time.  In such case, access to the protected information is checked against the time expiration via the blockchain consent manager 705 as part of the blockchain protocol provided by the blockchain services interface).  

Claim 16 is substantially similar to claim 9, and therefore likewise rejected.

Regarding claim 10, Padmanabhan teaches rejecting any additional entries intended for the sidechain based on reaching a fixed number of blockchain block cycles that defines the conditional period during which the sidechain is active to store the data the payload hash is included as part of the input when the hash is calculated for the purpose of storing as the prior hash 161 for the next or subsequent block.  Timestamp 164 indicates what time the blockchain protocol block 160 was created within a certain range of error.  According to certain blockchain protocol implementations provided via the blockchain services interface 190, the distributed network of users (e.g., blockchain protocol nodes) checks the timestamp 164 against their own known time and will reject any block having a time stamp 164 which exceeds an error threshold). 
Claim 17 is substantially similar to claim 10, and therefore likewise rejected.
Regarding claim 11, Padmanabhan teaches deactivating the sidechain during the conditional period when another data point trigger is identified, and wherein identifying the another data point trigger comprises identifying one or more of a specific data file type, and a specific transaction identifier (see Para [0234], the blockchain asset is identified via a blockchain asset identifier within the blockchain; and in which one individual associated with the protected data is uniquely identifiable to both the first tenant and the second tenant of the host organization based on the blockchain asset identifier).  
Claim 18 is substantially similar to claim 11, and therefore likewise rejected.


                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nuzzi; Frank Anthony et al. discloses US 2019/0205844 A1 dispute resolution cryptocurrency sidechain system.
CANTRELL; Robert et al. discloses US 2019/0303853 A1 systems, methods, and computer-readable storage media for performing a supply chain verification using blockchain.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/06/2022


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162